056Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on 04/27/2022.
	Claims 1 and 3-14 are pending. Claims 2 and 15-20 are canceled. 
	The previous rejections of claims 1 and 3 under 35 U.S.C. 102 (a)(2) are withdrawn, necessitated by the applicant amendment.
	The previous rejections of claims 4-7 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 3-7, the claims have been amended to include the allowable subject matter of canceled claim 2.

The closest prior art Timken (US 5430000) discloses a substantial part of the applicant invention, however does not suggest or teach the claimed limitation wherein the support material has a Si:Al weight ratio of 2:1 to 3:1, and a Si:Ti weight ratio of 3:2 to 7:1.

Examiner notes Timken discloses wherein the molecular sieves are not limited to a specific silica: metal mole ratio (e.g. Si:Al and Si:Ti), and further discloses wherein the titania binder can be combined with other refractory oxides to produce alumina-titania binder (see col 4 lines 25-55).

It is the Examiner position, that the claimed range is possible within the Timken disclosure, however Timken does not suggest or teach one of ordinary skill in the art to modify the catalyst with the claimed Si:Al weight ratio of 2:1 to 3:1, and a Si:Ti weight ratio of 3:2 to 7:1.

Furthermore the claimed Si:Al and Si:Ti weight ratios have been shown in the applicant specification to produce an improvement over the prior art (see applicant specification, page 39, second paragraph, figure 4B and 4C, and page 43 Table 3).

With respect to claim 8, the claim has been amended to include the previously disclosed allowable subject matter, wherein Timken discloses a substantial portion of the applicant invention, however, does not suggest to one with ordinary skill in the art to modify the catalyst with claimed total pore volume of 0.15-0.195 cm/g, and an average pore size of 3-5 nm (examiner notes that Timken is silent to final catalyst (titania modified zeolite} pore volume and pore size).

With respect to claims 9-14, the closest prior art Gardner (US 4,324,647) discloses a process wherein the catalyst molybdenum and promoter are produced by mixing titania with metal precursors in the presence of a solvent (water), drying and calcination said mixture to produce a metal loaded titania, subsequently mixing  metal loaded titania with zeolite in the presence of a solvent (water) , heating and drying the titania modified zeolite, and subsequently performing calcification of said catalyst (see col 7 lines 55-68 and col 8 lines 1-32).

Parvulescu et al (US 2016/0332152) discloses the utilization of a pasting agent (rheology modifier), that includes polyvinylpyrrolidone in the production of a titania modified zeolite (see abstract and paragraph 0362).

However, the prior art does not teach or suggest to one of ordinary skill the claimed process of preparing the Mo-based hydrodesulfurization catalyst of claim 6, the method comprising: 
mixing a zeolite and titania in a first solvent in the presence of polyvinylpyrrolidone to form a reaction slurry;
 heating the reaction slurry to form a support material comprising a titania-modified zeolite;
 mixing the support material, a molybdenum precursor, a cobalt precursor, and a vanadium precursor in a second solvent to form a reaction mixture; 
drying the reaction mixture to form a dried mass; and calcining the dried mass thereby forming the Mo-based hydrodesulfurization catalyst.
Thus, in view of the discussion above, it is the Examiner position that the claimed invention is patentable over the prior art

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/Examiner, Art Unit 1771               

/Randy Boyer/
Primary Examiner, Art Unit 1771